Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 1 of 29 Pageid#: 5125




                          IN THE UNITED STATES DISTRICT
                         COURT FOR THE WESTERN DISTRICT
                          OF VIRGINIACHARLOTTESVILLE
                                     DIVISION


   BRENNAN M. GILMORE,

        Plaintiff,

   v.                                  No. 3:18-cv-00017-NKM-JCH
  ALEXANDER E. (ALEX) JONES, et al.,

                Defendants.



     DEFENDANT JAMES HOFT’S OPPOSITION TO THIRD PARTY NORTHERN
   VIRGINIA REGIONAL INTELLIGENCE CENTER’S (NVRIC) MOTION TO QUASH
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 2 of 29 Pageid#: 5126



  I.     INTRODUCTION

         Hoft’s primary means of defending himself in this defamation action – for which truth is

  an absolute defense, and material falsity is Plaintiff’s burden – is to deliver evidence of the

  truthfulness of his own statements, and to refute the allegations made by Gilmore. Hoft’s subpoena

  to the Northern Virginia Regional Intelligence Center (“NVRIC”), are only as narrow or as broad

  as the allegations in the First Amended Complaint (FAC). As a matter of Fifth and Fouteenth

  Amendment due process and the First Amendment, to defend himself and his rights, Hoft is

  entitled to investigate those allegations.

         NVRIC evidence relevant to this case. To date, it has failed to even SEARCH for

  documents, let alone produce them; it has also failed to meet and confer, arguing Hoft requests

  irrelevant materials (they are relevant), seeks impermissible, law enforcement privileged materials

  (he seeks factual materials, properly disclosed), or that the requests are unduly burdensome (they

  are not). Accordingly, the Court should deny Movant’s Motion to Quash (Motion), Order it to

  produce all documents it has already produced in response to every subpoena served upon it by

  the Sines plaintiffs (No. 3:17CV72 (W.D. Va.)) within ten days, Order it to produce a privilege log

  within ten days, and Order it to produce all documents responsive to the subpoena within ten days,

  as well as all further relief sought in the Conclusion.



  II.    LAW

         A party to litigation also may serve on any non-party a subpoena to produce discoverable

  material in the non-party’s possession, custody, or control. Sines v. Kessler, No.: 3:17-cv-00072

  (Dkt. #765), at p. 2 (W.D. Va. June 12, 2020) (citations omitted). The scope of discovery from a

  non-party is the same as the scope of a discovery request made upon a party to the action, and a


                                                                                                   2
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 3 of 29 Pageid#: 5127



  party is entitled to information that is relevant to a claim or defense in the matter at issue. Id.

  (citations and quotations omitted). The party or person resisting discovery bears the burden1 to

  show it should not be allowed. Id., at p. 3 (citations omitted). Specifically, the parties claiming

  privilege bear the burden of demonstrating the applicability of the privilege to specific documents.

  Id., at p. 5 (citations omitted). The proponents must establish the particular communications at

  issue are privileged and that the privilege was not waived.2 Id., at p. 6. Conclusory assertions of

  privilege are not proper objections under Rule 45(e)(2)(A)(ii). Id. (citations omitted). “It certainly

  do not justify the decision to withhold responsive documents that are neither privileged attorney-

  client communications, nor protected trial preparation materials.” Id. (citations omitted). “Rule

  45(d)(3) provides no basis for relief where, as here, the subpoena does not require disclosure of

  privileged matters or work-product materials. Id., at p. 6-7 (citations and quotations omitted)

  (subpoenas at issue explicitly instructed objecting counsel not to produce documents protected by

  attorney-client privilege or the work-product doctrine).

            Executive privilege protects the government from the disclosure of certain information

  whose disclosure would be contrary to the public interest, including intra-governmental documents

  reflecting advisory opinions, recommendations and deliberations comprising part of a process by



  1
    A person who withholds subpoenaed information based on a claim that it is privileged bears the burden of proof to
  expressly make the claim and “describe the nature of the withheld documents, communications, or tangible things in
  a manner that, without revealing information itself privileged or protected, will enable the parties to assess the
  claim.” Fed. R. Civ. P. 45(e)(2)(A)(ii).
  2
    This Court cited to U.S. v. Jones, 696 F.2d 1069, 1072 (4th Cir. 1982), which observed:

            Any disclosure inconsistent with maintaining the confidential nature of the attorney-client
            relationship waives the attorney-client privilege. Any voluntary disclosure by the client to a third
            party waives the privilege not only as to the specific communication disclosed, but often as to all
            other communications relating to the same subject matter. In re Sealed Case, 676 F.2d 793, 808-
            09 (D.C.Cir.1982).

      See also United States v. Nobles, 422 U.S. 225, 239 (1975) (“The privilege derived from the work-
      product doctrine is not absolute. Like other qualified privileges, it may be waived”).

                                                                                                                    3
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 4 of 29 Pageid#: 5128



  which governmental decisions and policies are formulated.                    Daly v. Virginia, No.

  3:14CV250(HEH), 2014 WL 12607788, at *1–2 (E.D. Va. July 15, 2014). However, executive

  privilege is an extraordinary assertion of power not to be lightly invoked. Id. (internal citations

  and quotations omitted).       Consequently, the Court must strictly construe the application of

  executive privilege and apply the privilege only when the public interest in protecting such

  evidence would transcend the normally predominant principle of utilizing all rational means for

  ascertaining the truth. Id. (internal citations and quotations omitted).

          To properly invoke the privilege, the party seeking its use must follow certain

  requirements. Corbin v. Woolums, No. 3:08CV173, 2008 WL 11512533, at *3, n. 5 (E.D. Va.

  July 1, 2008). “First, the privilege must be claimed by the head of the applicable agency after

  actual personal consideration by that officer. Secondly, there must be ‘a specific designation and

  description of the documents’ claimed to be privileged.... Finally, there must be a demonstration

  of precise and certain reasons for preserving’ the confidentiality of the governmental

  communications. Courts note that such claims usually must be raised via affidavit.” Id.

  (emphasis added; internal citations and quotations omitted).

          The law enforcement privilege is a species of executive privilege. Castle v. Jallah, 142

  F.R.D. 618, 620–22 (E.D. Va. 1992). It is not to be confused with the work product privilege.

  Miller v. Holzmann, No. C.A.95-01231 RCL/JMF, 2007 WL 779393, at *1 (D.D.C. Mar. 8, 2007)

  (“Moreover, even if one could consider a criminal investigation as potentially anticipating

  litigation because it may lead to indictment and trial, the materials in the file are, at best, fact work

  product and available upon a showing of substantial need because there is no substitute”). It is a

  qualified privilege, designed to protect files related to ongoing criminal investigations. Brown v.

  Meehan, No. 3:14-CV-442, 2014 WL 4701170, at *5 (E.D. Va. Sept. 22, 2014). The privilege


                                                                                                         4
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 5 of 29 Pageid#: 5129



  permits courts to balance the interests of the litigant seeking the information against the

  government’s interest in nondisclosure. Id. (“As Brown highlights, all the cases cited in VSP’s

  Motion in support of its argument for a qualified privilege only relate to ongoing investigations”)

  (see also at *4, describing the burden to the movant seeking the application of a privilege as a

  “heavy burden”), also quoting Frankenhauser v. Rizzo, 59 F.R.D. 339, 344 (E.D.Pa.1973) (“[T]he

  great majority of cases that have considered the discoverability of law enforcement investigations

  have held that in general such discovery should be barred in ongoing investigations, but should be

  permitted when investigation and prosecution have been completed, and ... in some instances,

  under the balancing test, discovery might be justified despite the ongoing nature of the

  investigation”).

         “There are two important limitations on the executive privilege doctrine. First, the privilege

  does not protect communications or reports made after completion of the deliberative process.

  Discovery of such material does not jeopardize the decisionmaking function. Second, the privilege

  does not prohibit disclosure of factual materials. An agency must produce compiled factual

  material or purely factual material contained in deliberative memoranda and severable from its

  context.” Greene v. Thalhimer's Dep't Store, 93 F.R.D. 657, 659–60 (E.D. Va. 1982) (internal

  citations and quotations omitted); accord Rhodenizer v. City of Richmond Police Dep't, No. CIV.

  3:09CV306, 2009 WL 3334744, at *3–4 (E.D. Va. Oct. 14, 2009) (emphasizing that the

  investigations were completed, thereby not jeopardizing the decisionmaking function of law

  enforcement), Johnson v. Rankin, No. 2:11CV415, 2011 WL 5358056, at *1–6 (E.D. Va. Nov. 7,

  2011) (noting that compiled factual material or purely factual material contained in deliberative

  memoranda, but severable from its context generally must be disclosed).

         Virginia federal courts look to the “Frankenhauser factors” to determine whether a


                                                                                                     5
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 6 of 29 Pageid#: 5130



  qualified privilege applies (Maki v. United States, No. CIV.A. 7:07CV443, 2008 WL 1756330, at

  *6 (W.D. Va. Apr. 16, 2008); see also Brown v. Meehan, No. 3:14-CV-442, 2014 WL 4701170,

  at *5 (E.D. Va. Sept. 22, 2014)), including:

             (1) the extent to which disclosure will thwart governmental processes by discouraging
                 citizens from giving the government information;

             (2) the impact upon persons who have given information of having their identities
                disclosed;

             (3) the degree to which governmental self-evaluation and consequent program
                 improvement will be chilled by disclosure;

             (4) whether the information sought is factual data or evaluative summary;

             (5) whether the party seeking the discovery is an actual or potential defendant in any
                 criminal proceeding either pending or reasonably likely to follow from the incident in
                  question;

             (6) whether the police investigation has been completed;

             (7) whether any intradepartmental disciplinary proceedings have arisen or may arise from
                 the investigation;

             (8) whether the plaintiff’s suit is non-frivolous and brought in good faith;

             (9) whether the information sought is available through other discovery or from other
                 sources; and

             (10) the importance of the information sought to the plaintiff’s case.

                FUSION CENTERS AND DISCLOSURE – PUBLIC OR OTHERWISE

             NVRIC is a US Department of Justice certified “fusion center,” attached to Fairfax County,

  Virginia, constituting a particular information program or “project”3 established by a state or local

  agency,4 established for the purpose of coordinating with law enforcement at all levels, and which


  3
    28 C.F.R. § 23.3(b)(5): Intelligence Project or Project means the organizational unit which operates an intelligence
  system on behalf of and for the benefit of a single agency or the organization which operates an interjurisdictional
  intelligence system on behalf of a group of participating agencies.
  4
      28 C.F.R. § 23.3(b)(4): Participating Agency means an agency of local, county, State, Federal, or other
                                                                                                                       6
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 7 of 29 Pageid#: 5131



  generally receives and disseminates information from and to law enforcement agencies. Pursuant

  to 28 C.F.R. § 23.02(e), “A project or authorized recipient shall disseminate criminal intelligence

  information only where there is a need to know and a right to know the information in the

  performance of a law enforcement activity.” (Emphasis added). “Criminal Intelligence

  Information” is defined as “data which has been evaluated to determine that it: (i) Is relevant to

  the identification of and the criminal activity engaged in by an individual who or organization

  which is reasonably suspected of involvement in criminal activity, and (ii) Meets criminal

  intelligence system submission criteria.” 28 C.F.R. § 23.3(b)(3). 28 C.F.R. § 23.20 (emphasis

  added) provides further guidance on information dissemination:

                   (f)(1) Except as noted in paragraph (f)(2) of this section, a project
                   shall disseminate criminal intelligence information only to law
                   enforcement authorities who shall agree to follow procedures
                   regarding information receipt, maintenance, security, and
                   dissemination which are consistent with these principles.

                   (2) Paragraph (f)(1) of this section shall not limit the
                   dissemination of an assessment of criminal intelligence
                   information to a government official or to any other individual,
                   when necessary, to avoid imminent danger to life or property.

                   (g) A project maintaining criminal intelligence information shall
                   ensure that administrative, technical, and physical safeguards
                   (including audit trails) are adopted to insure against unauthorized
                   access and against intentional or unintentional damage. A record
                   indicating who has been given information, the reason for release of
                   the information, and the date of each dissemination outside the
                   project shall be kept. Information shall be labeled to indicate levels
                   of sensitivity, levels of confidence, and the identity of submitting
                   agencies and control officials. Each project must establish written
                   definitions for the need to know and right to know standards for
                   dissemination to other agencies as provided in paragraph (e) of this
                   section. The project is responsible for establishing the existence of
                   an inquirer's need to know and right to know the information being
                   requested either through inquiry or by delegation of this

  governmental unit which exercises law enforcement or criminal investigation authority and which is authorized to
  submit and receive criminal intelligence information through an interjurisdictional intelligence system. A
  participating agency may be a member or a nonmember of an interjurisdictional intelligence system.
                                                                                                                     7
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 8 of 29 Pageid#: 5132



                   responsibility to a properly trained participating agency which is
                   subject to routine inspection and audit procedures established by the
                   project …


          NVRIC, as a “project,” is responsible for determining levels of information confidentiality

  or sensitivity.5 For example, at a minimum, the Virginia Fusion Center (VFC), NVRIC’s Virginia

  State Police sister fusion center, uses the following information classifications: Law Enforcement

  Sensitive (LES); For Official Use Only (FOUO); and Open Source (OS).6 NVRIC’s dissemination

  guide is not readily available on the internet, but it would be surprising if it substantially differed

  from that of the VFC. VFC’s Privacy Policy explains that it receives law enforcement investigative

  information, tips and leads, suspicious activity reports (SARs), classified and non-classified

  reporting, and public records.7 VFC maintains a separate privacy policy for SARs, but this is not

  available publicly.8

          It is up to VFC to determine who has a “right to know” or a “need to know.”9 Access to

  information gathered or retained by VFC may be provided to other entities and individuals who

  VFC deem authorized to access the materials, and then, only for legitimate law enforcement, public

  protection, prosecution, or other justice purposes, and only for the performance of official duties

  in accordance with applicable laws and procedures.”10 Additionally, any law enforcement agency

  receiving any information from VFC must sign a non-disclosure agreement that outlines the proper

  handling of the report and penalties for the dissemination to unauthorized users who do not have

  a “right” or “need” for the information.11 Notably, anyone in private industry is eligible to train


  5
    Id. See also Exhibit 1 – Fusion Center: Privacy, Civil Rights, and Civil Liberties – Policy Development Template,
  at p. 21-23. US DOJ Global Justice Information Sharing Initiative (2019). at p. 21-23.
  6
    See Exhibit 2 – Virginia Fusion Center (VFC) Privacy Policy, at p. 8.
  7
    Id., at p. 5.
  8
    Id.
  9
    Id., at p. 5, 11-12.
  10
     Id., at p. 11 (emphasis added).
  11
     Id. Such a non-disclosure agreement is highly reminiscent of the Protective Order entered in this case…
                                                                                                                   8
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 9 of 29 Pageid#: 5133



  for Fusion Liaison Offier status.12

           Not all information is completely confidential. The VFC specifically authorizes itself to

  release information to the public if it is not endangering law enforcement, furthers law enforcement

  goals, is a public record by law, or is otherwise appropriate for release.13 VFC and the Virginia

  State Police regularly turn over records in response to public inquiry.14 Among other things, VFC

  keeps confidential those records which are:15

           (a)      required to be kept confidential or exempt from disclosure pursuant to Va. Code

  Ann. § 52-48;

           (b)      classified as investigatory records exempt from disclosure by Va. Code Ann. § 2.2-

  3706;

           (c)      protected federal, state, or tribal records originated and controlled by the source

  agency that cannot be shared without permission or are exempt from disclosure by Section 52-48

  Code of Virginia; or

           (d)      which violates an authorized disclosure agreement.

           Under Virginia state law, VFC cannot disclose “Criminal Intelligence Information.” Va.

  Code Ann. § 52-48. However, the statute – tracking the same term of art in 28 C.F.R. § 23.20 –

  specifically notes that “Criminal intelligence information” does not include “criminal

  investigative files.” Va. Code Ann. § 52-48. Portions of criminal investigative files are obtainable



  12
     See https://fusion.vsp.virginia.gov/flo/#who (“A Fusion Liaison Officer (FLO) is an individual that serves as the
  main point of contact for their agency and corresponds with the Virginia Fusion Center in matters related to
  suspicious activity and intelligence. The FLO continues to work for and is under complete control of their parent
  agency. The VFC supplies the FLO and their agency with a place to send information and receive vetted
  intelligence”) (last accessed May 28, 2021).
  13
     Id., at p. 13; see also Exhibit 3 – VFC Distribution Lists. VFC regularly disseminates advisories to private
  industry to promote community safety.
  14
     See, for e.g., Exhibit 4 – FOIA letters.
  15
     See Exhibit 2, at p. 13.
                                                                                                                         9
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 10 of 29 Pageid#: 5134



   through Virginia’s Freedom of Information Act, however. VA LEGIS 1SS 483 (2021), 2021

   Virginia Laws 1st Sp. Sess. Ch. 483 (H.B. 2004).16 This spring, Governor Northam signed H.B.

   2004, which dramatically opens criminal investigative files to public scrutiny.17 The new law

   opens, by mandate or discretion, the following records:

                    Adult arrestee photographs taken during the initial intake following
                    the arrest and as part of the routine booking procedure, except when
                    necessary to avoid jeopardizing an investigation in felony cases until
                    such time as the release of the photograph will no longer jeopardize
                    the investigation;

                    2. Information relative to the identity of any individual, other than a
                    juvenile, who is arrested and charged, and the status of the charge or
                    arrest; and

                    3. Records of completed unattended death investigations to the
                    parent or spouse of the decedent or, if there is no living parent or
                    spouse, to the most immediate family member of the decedent,
                    provided the person is not a person of interest or a suspect. For the
                    purposes of this subdivision, "unattended death" means a death
                    determined to be a suicide, accidental or natural death where no
                    criminal charges will be initiated, and "immediate family" means the
                    decedent's personal representative or, if no personal representative
                    has qualified, the decedent's next of kin in order of intestate
                    succession as set forth in § 64.2-200.

                    B. Discretionary releases. The following records are excluded from
                    the mandatory disclosure provisions of this chapter, but may be
                    disclosed by the custodian, in his discretion, except where such
                    disclosure is prohibited by law:

                    Criminal investigative files, defined as any documents and
                    information, including complaints, court orders, memoranda, notes,
                    diagrams, maps, photographs, correspondence, reports, witness

   16
      See Exhibit 5 - (H.B. 2004).
   17
      See Amy Friedenberger, “Del. Chris Hurst’s Bill Opening Up Criminal Investigative Files Sent to Governor,”
   February 27, 2021, The News & Advance (https://newsadvance.com/news/state-and-regional/del-chris-hursts-bill-
   opening-up-criminal-investigative-files-sent-to-governor/article_c38e9cd0-19bd-5334-a856-6c69db650527.html)
   (last accessed May 28, 2021); see also “Virginia Moves to Open Police Records,” April 27, 2021, The Daily
   Progress (https://starexponent.com/opinion/editorial/editorial-virginia-moves-to-open-police-
   records/article_92501b24-067c-5cca-9ff9-edbf97e0e4f5.html) (last accessed May 28, 2021); Jonathan Edwards,
   “Police in Virginia Can No Longer Keep All Their Reports Secret Forever, Thanks to a New Law,” April 2, 2021,
   The Virginian-Pilot. (https://www.pilotonline.com/news/crime/vp-nw-police-records-open-hurst-20210402-
   kgrgotwx4rhihiqc3hvs66s7sy-story.html) (last accessed May 28, 2021).
                                                                                                               10
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 11 of 29 Pageid#: 5135



              statements, and evidence, relating to a criminal investigation or
              prosecution, other than criminal incident information subject to
              release in accordance with subdivision A 1 not required to be
              disclosed in accordance with § 2.2-3706.1;

              1.      Reports submitted in confidence to (i) state and local law-
              enforcement agencies, (ii) investigators authorized pursuant to
              Chapter 3.2 (§ 2.2-307 et seq.), and (iii) campus police departments
              of public institutions of higher education established pursuant to
              Article 3 (§ 23.1-809 et seq.) of Chapter 8 of Title 23.1;

              2.      Records of local law-enforcement agencies relating to
              neighborhood watch programs that include the names, addresses,
              and operating schedules of individual participants in the program
              that are provided to such agencies under a promise of anonymity;

              3.   All records of persons imprisoned in penal institutions in the
              Commonwealth provided such records relate to the imprisonment;

              4.     Records of law-enforcement agencies, to the extent that such
              records contain specific tactical plans, the disclosure of which would
              jeopardize the safety or security of law-enforcement personnel or
              the general public;

              5.      All records of adult persons under (i) investigation or
              supervision by a local pretrial services agency in accordance with
              Article 5 (§ 19.2-152.2 et seq.) of Chapter 9 of Title 19.2; (ii)
              investigation, probation supervision, or monitoring by a local
              community-based probation services agency in accordance with
              Article 9 (§ 9.1-173 et seq.) of Chapter 1 of Title 9.1; or (iii)
              investigation or supervision by state probation and parole services
              in accordance with Article 2 (§ 53.1-141 et seq.) of Chapter 4 of
              Title 53.1;

              6.      Records of a law-enforcement agency to the extent that It
              disclose the telephone numbers for cellular telephones, pagers, or
              comparable portable communication devices provided to its
              personnel for use in the performance of their official duties;

              7.       Those portions of any records containing information related
              to undercover operations or protective details that would reveal the
              staffing, logistics, or tactical plans of such undercover operations or
              protective details. Nothing in this subdivision shall operate to allow
              the withholding of information concerning the overall costs or
              expenses associated with undercover operations or protective
              details;

                                                                                        11
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 12 of 29 Pageid#: 5136




              8.     Records of (i) background investigations of applicants for
              law-enforcement agency employment,

              (ii) administrative investigations relating to allegations of
              wrongdoing by employees of a law-enforcement agency, and (iii)
              other administrative investigations conducted by law-enforcement
              agencies that are made confidential by law;

              9.       The identity of any victim, witness, or undercover officer, or
              investigative techniques or procedures. However, the identity of any
              victim or witness shall be withheld if disclosure is prohibited or
              restricted under § 19.2-11.2; and

              10.     Records of the Sex Offender and Crimes Against Minors
              Registry maintained by the Department of State Police pursuant to
              Chapter 9 (§ 9.1-900 et seq.) of Title 9.1, including information
              obtained from state, local, and regional officials, except to the extent
              that information is required to be posted on the Internet pursuant to
              § 9.1-913.

              C.     Prohibited releases. The identity of any individual providing
              information about a crime or criminal activity under a promise of
              anonymity shall not be disclosed.

              D.       Noncriminal records. Public bodies (i) engaged in
              emergency medical services, (ii) engaged in fire protection services,
              (iii) engaged in criminal law-enforcement activities, or (iv) engaged
              in processing calls for service or other communications to an
              emergency 911 system or any other equivalent reporting system
              may withhold those portions of noncriminal incident or other
              noncriminal investigative reports or materials that contain
              identifying information of a personal, medical, or financial nature
              where the release of such information would jeopardize the safety
              or privacy of any person. Access to personnel records of persons
              employed by a law-enforcement agency shall be governed by the
              provisions of subdivision B 9 of this section and subdivision 1 of §
              2.2-3705.1, as applicable.

              E.      Records of any call for service or other communication to an
              emergency 911 system or communicated with any other equivalent
              reporting system shall be subject to the provisions of this chapter.
              F.      Conflict resolution. In the event of conflict between this
              section as it relates to requests made under this section and other
              provisions of law, this section shall control.


                                                                                         12
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 13 of 29 Pageid#: 5137



              § 2.2-3706.1. Disclosure of law-enforcement records; criminal
              incident information and certain criminal investigative files;
              limitations.

              A.      For purposes of this section:
              "Immediate family" means the decedent's personal representative
              or, if no personal representative has qualified, the decedent's next
              of kin in order of intestate succession as set forth in § 64.2-200.
              "Ongoing" refers to a case in which the prosecution has not been
              finally adjudicated, the investigation continues to gather evidence
              for a possible future criminal case, and such case would be
              jeopardized by the premature release of evidence.

              B.       All public bodies engaged in criminal law-enforcement
              activities shall provide the following records and information when
              requested in accordance with the provisions of this chapter:
              C.
              1.     Criminal incident information relating to felony offenses
              contained in any report, notes, electronic communication, or other
              document, including filings through an incident-based reporting
              system, which shall include:
              2.
              a.       A general description of the criminal activity reported;
              b.       The date and time the alleged crime was committed;
              c.       The general location where the alleged crime was
              committed;
              d.       The identity of the investigating officer or other point of
              contact;
              e.       A description of any injuries suffered or property damaged
              or stolen; and
              f.       Any diagrams related to the alleged crime or the location
              where the alleged crime was committed, except that any diagrams
              described in subdivision 14 of § 2.2-3705.2 and information therein
              shall be excluded from mandatory disclosure, but may be disclosed
              by the custodian in his discretion, except where such disclosure is
              prohibited by law.
              A verbal response as agreed to by the requester and the public body
              is sufficient to satisfy the requirements of this subdivision 1; and

              3.       Criminal investigative files, defined as any documents and
              information, including complaints, court orders, memoranda, notes,
              initial incident reports, filings through any incident-based reporting
              system, diagrams, maps, photographs, correspondence, reports,
              witness statements, or evidence, relating to a criminal investigation
              or proceeding that is not ongoing.


                                                                                       13
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 14 of 29 Pageid#: 5138



                      D.      The provisions of subsection B shall not apply if the release
                      of such information:

                      1.       Would interfere with a particular ongoing criminal
                      investigation or proceeding in a particularly identifiable manner;
                      2.       Would deprive a person of a right to a fair trial or an
                      impartial adjudication;
                      3.       Would constitute an unwarranted invasion of personal
                      privacy;
                      4.       Would disclose (i) the identity of a confidential source or (ii)
                      in the case of a record compiled by a law-enforcement agency in the
                      course of a criminal investigation, information furnished only by a
                      confidential source;
                      5.       Would disclose law-enforcement investigative techniques
                      and procedures, if such disclosure could reasonably be expected to
                      risk circumvention of the law; or
                      6.       Would endanger the life or physical safety of any individual.
                      Nothing in this subsection shall be construed to authorize the
                      withholding of those portions of such information that are unlikely
                      to cause any effect listed herein.
                      E.       Nothing in this section shall prohibit the disclosure of
                      current anonymized, aggregate location and demographic data
                      collected pursuant to § 52-30.2 or similar data documenting law-
                      enforcement officer encounters with members of the public.
                      No photographic, audio, video, or other record depicting a victim
                      or allowing for a victim to be readily identified, except for
                      transcripts of recorded interviews between a victim and law
                      enforcement, shall be released pursuant to subdivision B 2 to
                      anyone except (i) the victim; (ii) members of the immediate family
                      of the victim, if the victim is deceased; or (iii) the parent or guardian
                      of the victim, if the victim is a minor.
                      F.       In the event of a conflict between this section as it relates to
                      requests made under this section and other provisions of law, the
                      other provisions of law, including court sealing orders, that restrict
                      disclosure of criminal investigative files, as defined in subsection B,
                      shall control.18

              As stated above, unless releasing the information would compromise a confidential

   informant, or a witness specifically granted confidentiality, a victim, an ongoing criminal

   investigation, expose specific law enforcement battle plans, or divulge classified or highly

   classified intelligence, the information is essentially presumptively open to public inspection.


   18
        VA LEGIS 1SS 483 (2021), 2021 Virginia Laws 1st Sp. Sess. Ch. 483 (H.B. 2004).
                                                                                                      14
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 15 of 29 Pageid#: 5139




   III.     ARGUMENT

            A.       HOFT’S REQUESTS ARE RELEVANT.

            Truth is an absolute defense to a claim of defamation. Philadelphia Newspapers, Inc. v.

   Hepps, 475 U.S. 767, 776 (1986). Not only this: in defamation actions, Plaintiff bears the burden

   of proving material falsity. Id. As the guarantors of Hoft’s First Amendment rights, the

   Constitution and this Court are obliged to secure Hoft’s ability to investigate Gilmore’s claims

   against him to mount and prepare the legal defense available to him.

            The factual allegations in play – i.e., inter alia, whether or not Mr. Gilmore engaged in a

   public-private conspiracy aimed at either instigating violence in Charlottesville, a “cover up,” or

   misleading the public, are central and material facts to Gilmore’s causes of action, and Hoft’s

   defenses thereto. This would also include whether the conspirators, as alleged by Gilmore,

   including but not limited to Gilmore, members of the media, and political leaders (Alleged

   Conspirators) deliberately mischaracterized the events surrounding the UTR for a sociopolitical

   agenda.

            For example, during the UTR, was Charlottesville truly under violent siege by pro-Lee

   protesters? Did these right-wing individuals really come, as a militia or paramilitary group, to

   Charlottesville19 for the express purpose of rioting, destruction, violence, and murder? Further,

   were the “peaceful anti-racist counter-protesters” really nonviolent?                     Former Charlottesville

   Mayor Michael Signer, like Brennan Gilmore, argued just this.20


   19
      Charlottesville is one of the most politically progressive cities in the nation. In the 2020 Presidential election,
   85.5% of the city voted Democrat. (https://dailyprogress.com/news/state-and-regional/interactive-virginia-election-
   results-by-the-virginia-public-access-project/article_08816181-d3ac-5a47-a028-20eee706575b.html) (last accessed
   May 21, 2021).
   20
      Mary McCord and Michael Signer, “This Legal Tactic Can Keep Neo-Nazi Protests Out of Your City.”
   Washington Post, August 10, 2018. (https://www.washingtonpost.com/outlook/this-legal-tactic-can-keep-neo-nazi-
                                                                                                                       15
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 16 of 29 Pageid#: 5140



           Signer wasn’t alone. Political leaders within Virginia and beyond portrayed the UTR as a

   siege – with the pro-Lee protesters cast exclusively as all bigots and as the aggressors. There was

   no room for subtlety by the political actors, no room for accommodating opposing views, you were

   either all in favor or all opposed to the political question of the day. It is directly relevant whether

   the officials and governmental entities shared this ‘all or nothing’ attitude towards undesirable

   political actors and their use of the First Amendment, and whether this view caused it to

   collectively work together to suppress political speech It found repugnant. For example, at the

   same time police chief Al Thomas declared an unlawful assembly, shutting down the protest,

   Governor Terry McAuliffe declared a state of emergency.21 This state of emergency declaration

   added additional state resources to Charlottesville, even though the Governor had already

   dispatched national guard and state troopers for the event. The reason necessitating the state of

   emergency declaration?

                   It is now clear that public safety cannot be safeguarded without
                   additional powers, and that the mostly out-of-state protesters have
                   come to Virginia to endanger our citizens and property. I am
                   disgusted by the hatred, bigotry and violence these protesters have
                   brought to our state over the past 24 hours. The actions I have
                   taken are intended to assist local government and restore public
                   safety.

                   My entire team will continue to monitor this situation throughout
                   the day, and take appropriate action as necessary.22


           This mirror’s what Plaintiff himself told journalists immediately after the Fields crash:

                   The white supremacists came to town looking for violence and to
                   provoke people," Gilmore said. "It billed it as one of the largest alt-
                   right gatherings. There's no equivalency among these groups; it was
                   a peaceful protest and a group of hateful ideology with a man that

   protests-out-of-your-city/2018/08/10/c80bc240-9c07-11e8-8d5e-c6c594024954_story.html) (last accessed May 21,
   2021).
   21
      McAuliffe Tweet from August 12, 2017. (https://archive.ph/BuSzk) (last accessed May 23, 2021).
   22
      Id.
                                                                                                             16
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 17 of 29 Pageid#: 5141



                     ran down those peaceful protests.23
            It is no surprise that citizens echo what their City, State and Police officials were saying:

   these were violent outsiders whose views are universally condemned; It should be resisted with all

   force.

            The state of emergency declaration is just one of innumerable examples in the context of

   the UTR, of political leaders, the media, and others engaging in political theater for the purpose of

   harming political and ideological opponents, but also smearing anyone who disagreed with the

   dismantling of historical monuments.             Today, “Charlottesville” has become a sociopolitical

   archetype or meme in the collective consciousness of American society.                                   Further,

   “Charlottesville,” works as a magic word that instantly shuts down debate and dissent. All

   someone need do is compare someone, some group, or some event to “Charlottesville,” and it

   leaves it socially, economically, and politically radioactive.24

            The archetype – that the violence surrounding the UTR was exclusively an expression of

   rightwing, violent bigotry, is entirely predicated on lies. Perhaps It are lies with noble intentions.

   It are lies, nonetheless. It are used to incessantly defame political dissenters and journalists like

   Hoft. It are used as a rallying cry and moral justification to urge technology firms, governments,

   and advertisers to censor25 and deplatform26 Hoft and others for having views It compare to the


   23
      Nick Penzenstadler and Saray Toy, “Why is Charlottesville Ground Zero for White Supremacists?” USA Today,
   August 12, 2017. (https://archive.ph/zrBAG#selection-1023.1-1023.305) (last accessed May 23, 2021).
   24
      See, for e.g., Aila Slisco, “ADL CEO Jonathan Greenblatt Says Antisemitic Attacks are ‘Like a Charlottesville
   Every Day.” Newsweek, May 21, 2021. https://www.newsweek.com/adl-ceo-jonathan-greenblatt-says-antisemitic-
   attacks-are-like-charlottesville-every-day-1593877) (last accessed May 23, 2021); see also Patrice Taddonio,
   “’Enabling It to Happen Again’: How Charlottesville Led to the Capitol Attack.” PBS, January 26, 2021.
   (https://www.pbs.org/wgbh/frontline/article/how-charlottesville-led-to-the-capitol-attack/) (last accessed May 23,
   2021) (arguing Trump enabled racist bigots throughout his presidency, enabled the widespread neo nazi violence in
   Charlottesville at the UTR, and, drawing power and influence from his vast bigot support network, instigated a
   white supremacist armed insurrection at the US Capitol on January 6, 2021). There are countless numbers of
   articles like these.
   25
      Hoft was banned from Twitter in February.
   26
      See Jim Hoft, “Not Satisfied with Twitter Suspension of Gateway Pundit – Sleeping Giants Founder Matt Rivitz
   Calls on Shopify to Cancel TGP Account.” The Gateway Pundit, February 6, 2021.
                                                                                                                   17
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 18 of 29 Pageid#: 5142



   views It describe as synonymous with “Charlottesville.”

            This political power to silence political dissent grew from a concerted effort that started

   before August 12, 2017, and whose presence on the ground coordinating media, counter-protesters,

   and others on the day of the event carefully curated what the public would know about the event,

   and ultimately what It would think. City and Police were engaged in a coordinated attempt to

   silence pro-Lee protesters in court,27 to provoke the violence necessary on the day of the event in

   order to justify shutting the event down in violation of a court order, and to protect dozens and

   hundreds of bad actors who provoked the violence but whose arrest would reveal their hidden

   hands.

            More lies. After surveilling the UTR and subsequent events, a Virginia State Police

   helicopter carrying two troopers tragically crashed while en route to follow Governor McAuliffe’s

   motorcade.28 The crash was due to a combination of the helicopter entering a vortex ring state,

   and the pilot’s inexperience and lack of training with the helicopter he was flying.29 However, this

   did not stop Governor Terry McAuliffe from lying to the public. Sensationalizing UTR events

   further, he added the two deceased state troopers to the casualty list caused by the UTR,

   announcing to the media that three people died and 35 were injured because of the white

   nationalist rally in Charlottesville.30

            At the UTR, state and local authorities deployed hundreds of heavily armed Charlottesville

   Police, state police, and national guardsmen to provide for the safety of the public. The Governor



   27
      The UTR organizers were forced to file suit in federal court to obtain a court order forcing Charlottesville to grant
   it a permit for their rally.
   28
       Vortex Ring State: Virginia State Police Bell 407 Fatal Accident. Aerossurance, July 18, 2020.
   (https://archive.ph/jqNie) (last accessed may 23, 2021).
   29
       Id.
   30
       Joe Ruiz and Doreen McCalister, “Events Surrounding White Nationalist Rally Turn Fatal.” NPR, August 12,
   2017. (https://archive.ph/NZKzr) (last accessed May 23, 2021).
                                                                                                                        18
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 19 of 29 Pageid#: 5143



   of Virginia heavily involved himself with preparations for the event, and was in communication

   with local officials throughout the day. Despite all of the resources deployed, all of the attention,

   and all of the manpower deployed, police, state police, and national guardsmen stood by and

   permitted unprovoked violence to occur upon citizens. It deliberately, and consciously decided

   not to intervene, and opted to let the bigots “attack” the “peaceful counter-protesters.” (“let

   it fight, it will make it easier to declare an unlawful assembly”).31 Why? Who made these

   decisions?     Who was coordinating with whom?                   Who was ultimately responsible for this

   conspiracy to deprive the UTR organizers – and even the counter-protesters – of their

   Constitutional rights? Who was in an active coordinated effort to circumvent the Court’s orders?

            Chief Al Thomas is saddled with most of the blame by Timothy Heaphy in his audit of

   Charlottesville’s handling of the UTR. However, as Heaphy notes in his report, the Virginia State

   Police and Governor’s office refused to cooperate with his investigation, or provide necessary

   information.32      For example, VSP “failed to provide information regarding VSP briefings,

   trainings, presentations, intelligence reports, video footage, plans, after-action reviews, meeting

   notes or minutes, indicating that ‘release of those materials would jeopardize law-enforcement and

   the general public.”33 The idea that all of these various law enforcement agencies – let alone the

   US Army – would take their marching orders from the chief of police of Charlottesville, is absurd

   on its face. Thomas’ decision to fall on his sword and resign, shouldering all of the blame,34




   31
      Statement of multiple CPD officers, quoting Chief Al Thomas. See Exhibit 1, Timothy Heaphy, et al, “Final
   Report: Independent Review of the 2017 Protest Events in Charlottesville, Virginia.” Hunton & Williams,
   November 23, 2017.
   32
      Id., at p. 10.
   33
      Id.
   34
      Notably, while Thomas resigned, he was technically kept on the Charlottesville payroll until July 15, 2019, as part
   of his severance agreement. Ruth Serven Smith, Nolan Stout, “Former Charlottesville Police Chief Getting City
   Paycheck Until July.” The Daily Progress, October 1, 2018. (https://archive.ph/fwLiR) (last accessed May 23,
   2021).
                                                                                                                      19
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 20 of 29 Pageid#: 5144



   permits all other political and law enforcement actors to shift blame and “cover up” what actually

   happened on August 12, 2017, who was responsible and giving orders, and why.

          This raises many questions. Did Thomas unilaterally declare the unlawful assembly, or

   was he ordered to declare the unlawful assembly by Governor McAuliffe? Why didn’t the national

   guardsmen or VSP troopers actually act to protect anyone? Why were all of the law enforcement

   centralized at Emancipation Park, instead of providing security throughout the city? Why were

   ANTIFA permitted to shut down entire arteries of the City with impunity? Who made these

   decisions? What security intelligence did all of these actors possess about the composition of the

   protesters/counter-protesters? What real-time information was collected on August 12, 2017?

   What did civic leaders and Governor McAuliffe know as It were making these decisions? Did It

   anticipate the presence of violent left-wing radicals?     Violent right-wing radicals?     Did It

   deliberately intend to instigate violence? Who was coordinating this effort? Who was involved?

   Were those making decisions police officials, politicians, or outside interest groups? All of these

   questions are directly relevant to Mr. Hoft’s investigation of the defense of his case. VSP and

   Fusion possess documents, communications and media which provide some of the answers.

          Gilmore alleges, inter alia, that there was no conspiracy on the day-of the UTR rally, and

   that there was no conspiracy and no coordination to silence the event and control the media

   narratives arising from the event. These requested documents from the Virginia State Police and

   Virginia Fusion Center will either show the relevant coordination, damaging Gilmore’s claims, or

   It will show that Gilmore’s claims may have validity.

          Gilmore’s allegations put the issue of a public-private conspiracy surrounding the UTR to

   manipulate events or the public’s perception of events, squarely in play, and all of the records

   sought from VSP/ Fusion are relevant to these issues. The subject matter being entirely relevant,


                                                                                                   20
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 21 of 29 Pageid#: 5145



   Movant’s Motion should be denied, and Movant should be ordered to produce responsive records

   within ten days. The Court should Order Movant to provide Hoft with a privilege log in accordance

   with the instructions provided by Hoft his subpoena.


            B.       VIRGINIA’S NEW FOIA LAW MANDATES DISCLOSURE OF LARGE
                     PORTIONS OF CRIMINAL INVESTIGATIVE FILES AND OTHER
                     MATERIALS; HOFT NEVER SOUGHT LEGITIMATELY PRIVILEGED
                     MATERIALS - HE ASKED FOR A PRIVILEGE LOG.

            To date, Movant has produced nothing. To date, Movant has made no effort to meet and

   confer with Hoft. Movant alleges, in section “C” of its Motion, that any responsive materials,

   should It exist, are “privileged criminal investigative files.” As discussed at length above, criminal

   intelligence information is a different animal than criminal investigative file. Specifically, the

   former is entitled to heightened protection; the latter is not. At a minimum, Hoft is entitled to

   criminal investigative file materials, and all less sensitive responsive materials. Hoft is entitled to

   criminal intelligence information as well, because he has a “right” and “need” to know, because

   his property is in jeopardy due to this lawsuit.35

            Movant alleges, very generally, that privileges, including the law enforcement privilege

   and various state laws preclude disclosure of any documents or other materials to Hoft. NVRIC’s

   position is completely incredible. It’s position is: we don’t know if we have anything relevant, it’s

   probably not relevant, but checking is too hard, and even if we did have anything, it’s all a state

   secret – but we surely don’t have anything. This is ridiculous. Not every record maintained by

   NVRIC contains Al Qaeda hideouts or the locations of Trumpist insurrectionist cells. Indeed,



   35
      Cf., 28 C.F.R. § 23.20(f)(2): “(f)(1) Except as noted in paragraph (f)(2) of this section, a project shall disseminate
   criminal intelligence information only to law enforcement authorities who shall agree to follow procedures
   regarding information receipt, maintenance, security, and dissemination which are consistent with these principles.
   (2) Paragraph (f)(1) of this section shall not limit the dissemination of an assessment of criminal intelligence
   information to a government official or to any other individual, when necessary, to avoid imminent danger to life or
   property.”
                                                                                                                          21
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 22 of 29 Pageid#: 5146



   some of the information possessed by NVRIC and its sister, VFC, are regularly released to private

   industry, and even to the public, via FOIA request.36

           Hoft isn’t seeking attorney-client privileged materials or work product, assuming any

   exists. He is not seeking classified or highly classified information. He is not seeking records

   relating to legitimate, ongoing criminal investigations,37 information which would compromise

   confidential informants, or which would compromise promises of confidentiality. Hoft does seek

   a privilege log, because Hoft wishes to verify the accuracy of any claim to privilege. In fact,

   without a privilege log, it’s impossible to properly evaluate Movant’ss bare assertions of

   hypothetical privilege. As discussed above, a movant objecting to disclosure must properly raise

   the issue of privilege. “First, the privilege must be claimed by the head of the applicable agency

   after actual personal consideration by that officer. Secondly, there must be ‘a specific designation

   and description of the documents’ claimed to be privileged.... Finally, there must be a

   demonstration of precise and certain reasons for preserving’ the confidentiality of the

   governmental communications. Courts note that such claims usually must be raised via

   affidavit.” Corbin v. Woolums, No. 3:08CV173, 2008 WL 11512533, at *3, n. 5 (E.D. Va. July 1,

   2008) (emphasis added; internal citations and quotations omitted).

           Movant makes no showing that any officer of their organizations lent the records their

   “actual personal consideration.” Similarly, Movant has failed to specifically designate and

   describe the documents It wishes to withhold. It has also failed to explain their “precise and


   36
     Virginia State Police and Virginia Fusion Center advertise their FOIA request system on their website. The
   system celebrated a nifty upgrade in 2020, and VSP sent out a press release, even. VIRGINIA STATE POLICE
   LAUNCHES NEW FREEDOM OF INFORMATION REQUEST WEBSITE, October 1, 2021, Emporia News.
   (http://wap.emporianews.com/article/virginia-state-police-launches-new-freedom-information-request-website) (last
   accessed May 28, 2021).
   37
     NVRIC needs to make a credible showing that there is an ongoing criminal investigation. However, given the
   new Virginia FOIA law, even then some portions of records from ongoing criminal investigations will be
   disclosable.
                                                                                                                  22
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 23 of 29 Pageid#: 5147



   certain” reasons for non-disclosure. He has not, for example, provided anything resembling a

   privilege log, affidavit or other evidence demonstrating privilege. In lieu of fulfilling their

   obligations, Movant proffer generalized objections. For these reasons alone, Movant’s Motion

   should be denied. At a minimum, It should be required to fulfill their obligations to Hoft and the

   Court and make a specialized identification of the possessed materials and the “precise and certain

   reasons for preserving’ the confidentiality of the governmental [records].” Id. Critically, Movant

   should be required to explain to the Court why, given the Court’s entry of a Protective Order

   (Dkt. #193-94) in this case, their materials cannot be properly be produced subject to the

   Protective Order. These are all points Movant should have addressed in their opening brief.

            Movant offer no evidence of on-going investigations related to the sought materials. This

   makes some sense: the bad guys have been convicted. For example, James Fields is serving back-

   to-back life sentences, plus 419 years. The DeAndre Harris attackers were convicted as well. In

   fact, while most will be imprisoned for a number of years to come, at least one was convicted,

   sentenced, and is on the verge of completing his sentence. The investigations are over. The

   criminal defendants were convicted. There is no on-going criminal investigation.38 Whatever

   legitimate purpose existed for privileging Movant’s materials has largely evaporated. Given the

   closure of the various investigations, and the passage of time, there are likely numerous materials

   which would be disclosable to the public via FOIA request, let alone produced subject to the

   Protective Order in the present case. At a minimum, Hoft is entitled to receive all materials which

   would otherwise be produced by NVRIC in response to a Virginia FOIA request. Production

   beyond this should be governed by balancing the Frankenhauser factors.



   38
      Of course, if there were, we at least know that the Virginia State Police would be of no help to NVRIC, given that
   It certainly can’t access their own emails from three years ago. See generally, VSP’s Motion to Quash, in which It
   allege, without evidence, that their emails prior to March of 2018 are inaccessible.
                                                                                                                     23
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 24 of 29 Pageid#: 5148



          As stated above, the law enforcement privilege is a qualified privilege that permits the

   courts to balance the interests of the litigant seeking the information against the government’s

   interests in nondisclosure. Brown v. Meehan, No. 3:14-CV-442, 2014 WL 4701170, at *5 (E.D.

   Va. Sept. 22, 2014). Importantly, Virginia state common law on the law enforcement privilege

   vis-à-vis criminal investigative files has been largely invalidated by the passage of H.B. 2004 (cf.,

   Harrington v. Roessler, 89 Va. Cir. 366, *1-2 (2014)), and the liberalization of access to police

   records in Virginia. This being the case for mere FOIA requests, a fortiori, a defendant in a civil

   suit is entitled to the same records, if not more. Virginia federal courts look to the Frankenhauser

   factors in balancing these interests. Maki v. United States, No. CIV.A. 7:07CV443, 2008 WL

   1756330, at *6 (W.D. Va. Apr. 16, 2008), see the factors listed, supra. Given that the Virginia

   Supreme Court has not forbidden the release of criminal investigatory files and the state legislature

   has explicitly opened portions of those files to the public, it is highly appropriate for this Court to

   use the Frankenhauser factors in balancing the needs of Mr. Hoft and NVRIC’s interest in

   maintaining the confidentiality of highly sensitive materials.

          Factors 1 and 2 weigh in favor of Hoft. Movant has failed to make any showing to the

   contrary. Cf., Rhodenizer v. City of Richmond Police Dep't, No. CIV. 3:09CV306, 2009 WL

   3334744, at *3–4 (E.D. Va. Oct. 14, 2009) (“As in Frankenhauser, it is unlikely that a limited

   disclosure to Plaintiff and her counsel, especially under the controlled conditions of an appropriate

   Protective Order, would thwart governmental process by discouraging citizens or officers from

   being forthcoming in the future. Moreover, any negative impact upon the individuals who provided

   information seems unlikely as well”); see also Daly v. Virginia, No. 3:14CV250(HEH), 2014 WL

   12607788, at *2–3 (E.D. Va. July 15, 2014) (“Therefore, because those providing information had

   no assurances of confidentiality when giving their statements, the Department's confidentiality


                                                                                                       24
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 25 of 29 Pageid#: 5149



   argument lacks merit and this factor weighs in favor of disclosure”).

           Factor 3 weighs in Hoft’s favor. Not only has Movant failed to make an argument to the

   contrary, but given that four years have passed since the UTR, it’s unclear how VSP or Fusion

   would be negatively affected. On the other hand, in the event there are records in Movant

   possession which indicate law enforcement abstained from separating the warring political groups

   resulting in injuries and death, then Hoft has a right to this information, notwithstanding any shame

   to the agencies or their political leadership.

           Factor 4 weighs in Hoft’s favor. Hoft doesn’t seek evaluative summaries of factual data.

   Hoft seeks factual data. Cf., Rhodenizer v. City of Richmond Police Dep't, No. CIV. 3:09CV306,

   2009 WL 3334744, at *2 (E.D. Va. Oct. 14, 2009) (“Additionally, the court noted that the

   disclosure, limited to purely factual matters, would not reveal any details of police self-evaluation

   in any event”), see also Greene v. Thalhimer's Dep't Store, 93 F.R.D. 657, 659–60 (E.D. Va. 1982),

   and Johnson v. Rankin, No. 2:11CV415, 2011 WL 5358056, at *1–6 (E.D. Va. Nov. 7, 2011)

   (noting that compiled factual material or purely factual material contained in deliberative

   memoranda, but severable from its context generally must be disclosed).

           Factor 5 is inapplicable.

           Factors 6 and 7 weigh in Hoft’s favor. The criminal investigations relating to the

   information sought have completed. Further, there is no evidence that any intradepartmental

   disciplinary proceedings have arisen or may arise from the investigation.

           Factor 8 weighs in Hoft’s favor. Hoft, like the other Defendants, filed a Motion to

   Dismiss. The Court denied these motions. Notwithstanding Hoft’s opinion of the validity of the

   suit, the Court determined the suit was not frivolous.

           Factor 9 weighs in Hoft’s favor. The information Hoft seeks is largely unavailable from


                                                                                                     25
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 26 of 29 Pageid#: 5150



   other sources, with the exception of VSP and VFC. For example, the materials include SAR

   (“Suspicious Activity Reporting”) reports and threat analyses leading up to the UTR, as well as

   witness statements, videos, radio logs, radio recordings, VSP briefings, trainings, presentations,

   intelligence reports, plans, after-action reviews, meeting notes or minutes, and other factual

   materials. Cf., Castle v. Jallah, 142 F.R.D. 618, 620–22 (E.D. Va. 1992) (“It also is clear that the

   factual statements plaintiff seeks may be very important to his case. These internal factual

   statements and reports were made at a time much closer to the incident in question and are

   therefore more likely to be accurate. It is doubtful that plaintiff could receive detailed factual

   accounts of the incident from any other source”) (emphasis added) (note that the incident in Castle

   occurred only two years, roughly, prior to the court’s analysis).

              Factor 10 weighs in Hoft’s favor. The information Hoft seeks is essential to his defense.

   The Heaphy Report found that law enforcement utterly failed to protect the public during the UTR.

   Heaphy also discovered that Chief Al Thomas deliberately avoided intervening in violent scenes

   to achieve a political end: the dismissal of the rally due to unlawful assembly.39 Movant avoided

   scrutiny because It refused to cooperate with Heaphy’s investigation.40 Should it exist, evidence

   of state and various governmental and non-governmental entities colluding to achieve political

   ends and deprive citizens of their Constitutional rights, will be found in Movant’s possessed

   materials.

              For the foregoing reasons, the Court should deny Movant’ss Motion and order it to produce

   documents responsive to Hoft’s requests as well as a privilege log for all records withheld pursuant

   to any law or privilege, within ten days.




   39
        Exhibit 6, Heaphy Report, at p. 133.
   40
        Id., at p. 10.
                                                                                                    26
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 27 of 29 Pageid#: 5151



           D.       HOFT’S REQUESTS ARE NOT OVERLY BURDENSOME.

           Movant already indexed and organized these same items previously for other litigation

   (e.g., Commonwealth v. James Fields, among others). Numerous investigators have had access to

   these materials, and It did not stumble around a database simply hoping to find materials that

   would help it prosecute Fields and others. Beyond this, Movant has not made any showing

   whatever that any initial search indicates an unreasonably large amount of materials to be

   produced.41 To the extent any possessed materials were received from Virginia Fusion Center: (1)

   the existence of such records should be revealed in a privilege log; and (2) NVRIC could send a

   request to VFC to release the records, so long as they are not highly classified. Nearly all other

   materials can be suitably dealt with through use of the Protective Order. Lawyers may not be law

   enforcement officers – but they are officers of the court, and entrusted with great privileges.

   Movant makes no showing that any documents are any less safe in the hands of lawyers operating

   under a Protective Order.

           Accordingly, the Court should deny Movant’s Motion and Order it to produce responsive

   documents and materials within ten days. The Court should also order Movant to comply with

   their obligations when asserting a privilege – namely, producing a privilege log detailing the

   specific items possessed and the corresponding “precise and certain” reasons why those items

   should not be produced.




   41
     Cf., Gilmore v. Jones, 3:18CV17 (Dkt. #271) (W.D. Va. April, 21, 2021) (Nevertheless, for discovery requests
   that concern similar subject matter, those search terms should apply absent a convincing showing that they would
   generate an excessive number of document hits. Hoft has not made such a showing”) (emphasis added).
                                                                                                                      27
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 28 of 29 Pageid#: 5152



   IV.    CONCLUSION.

          For all of the foregoing reasons, the Court should Deny Movant’s Motion and make and

   enter an Order directing NVRIC to produce to Hoft within ten days:

          1.      all documents and materials shared with the Sines plaintiffs in response to their

   subpoena(s), including but not limited to all indexes applicable to such materials;

          2.      all non-privileged documents which are responsive to Hoft’s subpoena and

   Schedule A, thereto, including but not limited to all indexes applicable to such materials;

          3.      a privilege log listing all withheld documents – not simply classes or categories of

   materials – and Movant’s specific, corresponding privileges and legal obligations pertinent to the

   respective requests, all as more fully described in Hoft’s Subpoena Schedule A;

          4.      all materials leaked to NBC Channel 4 Washington, D.C. and/or NBC Channel 10

   Roanoke relating to the UTR and/or James Fields, including but not limited to all UTR helicopter

   video footage from August 12, 2017;

          5.      all records shared with the Commonwealth Attorney for the City of Charlottesville;

          6.      all records shared with the Commonwealth Attorney for the City of Charlottesville,

   which were subsequently turned over to Denise Lunsford and/or John Hill;

          7.      all materials disclosable, including criminal investigative materials, pursuant to VA

   LEGIS 1SS 483 (2021), 2021 Virginia Laws 1st Sp. Sess. Ch. 483 (H.B. 2004);

          8.      all materials disclosed to any private person or entity on, or leading up to the Unite

   the Right Rally;

          9.      all criminal intelligence information not classified, highly classified, evidencing

   battle or confidential law enforcement techniques, exposing confidential informants, exposing

   witnesses promised confidentiality; and


                                                                                                     28
Case 3:18-cv-00017-NKM-JCH Document 329 Filed 05/28/21 Page 29 of 29 Pageid#: 5153



          10.    grant Hoft limited discovery, consisting of a request for all written definitions,

   standards, protocols, processes and policies relating to NVRIC dissemination and disclosure

   policies and procedures, right to know, need to know, public disclosure, and/or the gradations of

   sensitivity informing what can be disclosed, when, why, and to whom.



   Dated: May 28, 2021

                                                         Respectfully submitted,


                                                  By:    /s/ John C. Burns
                                                         John C. Burns, admitted pro hac vice
                                                         BURNS LAW FIRM
                                                         P.O. Box 191250
                                                         Saint Louis, MO 63119
                                                         Tel: (314) 329-5040
                                                         Fax: (314) 282-8136
                                                         TBLF@PM.ME

                                                         Timothy B. Hyland
                                                         Virginia Bar No. 31163
                                                         HYLAND LAW PLLC
                                                         1818 Library Street, Ste. 500
                                                         Reston, VA 20190
                                                         (703) 956-3548 (Tel.)
                                                         (703) 935-0349 (Fax)




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 28th day of May, 2021, a true and accurate copy of the foregoing

   was served on all parties of record via the Court’s ECF System.


                                                                /s/ John C. Burns



                                                                                                     29
